 


115 HRES 447 RH: Directing the Secretary of Homeland Security to transmit certain documents to the House of Representatives relating to Department of Homeland Security policies and activities relating to businesses owned or controlled by President Donald J. Trump.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
House Calendar No. 74
115th CONGRESS
1st Session
H. RES. 447
[Report No. 115–270]
IN THE HOUSE OF REPRESENTATIVES

July 14, 2017
Mrs. Watson Coleman (for herself, Mr. Thompson of Mississippi, Mr. Payne, Mrs. Demings, Ms. Barragán, and Mr. Langevin) submitted the following resolution; which was referred to the Committee on Homeland Security


July 28, 2017
Additional sponsors: Mr. Correa and Ms. Jayapal


July 28, 2017
Reported adversely, referred to the House Calendar, and ordered to be printed

RESOLUTION
Directing the Secretary of Homeland Security to transmit certain documents to the House of Representatives relating to Department of Homeland Security policies and activities relating to businesses owned or controlled by President Donald J. Trump.
 
 
That, not later than 14 days after the date of the adoption of this resolution, the Secretary of Homeland Security is directed to transmit to the House of Representatives, to the extent that such information is in the possession of the Secretary, copies of any document, record, memo, correspondence, or other communication of the Department of Homeland Security or any portion of any such communication, that refers or relates to the following: (1)Any documentation of a payment that, on its face, refers to a business owned or controlled by Donald J. Trump, the Trump Organization or any of its subsidiaries, or any member of the Trump family in the past three years. 
(2)Any documentation of an expenditure by the Department that, on its face, is identified as being made for services or goods from a business owned or controlled by Donald J. Trump, the Trump Organization or any of its subsidiaries, or any member of the Trump family.  (3)Any documentation of costs to the Department associated with the protection of Donald J. Trump, Melania Trump, Donald J. Trump, Jr., Ivanka Trump, Jared Kushner, Eric Trump, or any other member of the Trump family or Trump Organization while on international travel that has not been documented by the Secretary as in furtherance of the United States Government. 
(4)Any documentation of costs to the Department associated with Eric Trump’s trip to Uruguay in January 2017.  (5)Any documentation of costs to the Department associated with Eric Trump’s trip to the Dominican Republic in February 2017. 
(6)Any documentation of costs to the Department associated with Donald Trump, Jr., and Eric Trump’s trip to the United Arab Emirates in February 2017.  (7)Any documentation of costs to the Department associated with Donald Trump, Jr.’s and Eric Trump’s trip to Canada in February 2017. 
(8)Any documentation of costs to the Department associated with Eric Trump’s trip to the United Kingdom and the Republic of Ireland in April 2017.  (9)Any documentation referencing guidance, directive, or analysis of any expenditure described in paragraph (1). 


July 28, 2017
Reported adversely, referred to the House Calendar, and ordered to be printed
